Name: Commission Regulation (EEC) No 576/93 of 11 March 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 93 Official Journal of the European Communities No L 59/29 COMMISSION REGULATION (EEC) No 576/93 of 11 March 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal were fixed in Commission Regulation No 162/67/EEC (6), as last amended by Regulation (EEC) No 468/92 Q ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 3819/92 (9); Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas Council Regulation (EEC) No 1432/92 (10) as last amended by Regulation (EEC) No 3534/92 ("), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3) provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas export possibilities exist for a quantity of 50 000 tonnes of rye flour, 55 000 tonnes of wheat flour and 100 000 tonnes of wheat flour and soft wheat flour to certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regulation (EEC) No 3570/92 0, should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas furthermore, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 12 March 1993 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . O OJ No L 94, 7. 4. 1989, p. 13. (6) OJ No 128 , 27. 6. 1967, p. 2574/67. f) OJ No L 53, 28 . 2. 1992, p . 15 . (8) OJ No L 387, 31 . 12. 1992, p. 1 . (') OJ No L 387, 31 . 12. 1992, p. 17. H OJ No L 151 , 3 . 6. 1992, p . 4. (") OJ No L 358, 8 . 12. 1992, p. 16 .0 OJ No L 362, 11 . 12. 1992, p. 51 No L 59/30 Official Journal of the European Communities 12. 3. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1993. For the Commission Rene STEICHEN Member of the Commission 12. 3 . 93 Official Journal of the European Communities No L 59/31 ANNEX to the Commission Regulation of 11 March 1993 fixing export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonnej Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400 04 50,00 02 20,00 1001 90 91 000 01 0 1001 90 99 000 04 48,00 05 21,00 02 20,00 1002 00 00 000 03 21,00 02 20,00 1003 00 10 000 01 0 1003 00 20 000 04 68,00 02 20,00 1003 00 80 000 04 68,00 02 20,00 1004 00 00 200   1004 00 00 400   1005 10 90 000   Product code . Destination (') Amount of refund (2) 1005 90 00 000 04 78,00 02 0 1007 00 90 000   1008 20 00 000   1101 00 00 100 06 104,00 (4) 02 87,00 0 1101 0000 130 01 82,00 1101 00 00 150 01 75,00 1101 00 00 170 01 70,00 1101 0000 180 01 65,00 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 125,00 (3) 110210 00 700   110210 00 900   1103 11 30 200 01 140,00 1103 11 30 900 01 0 1103 11 50200 01 140,00 110311 50 400 01 120,00 1103 11 50 900 01 0 1103 11 90200 01 87,000 1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Poland, 06 Egypt and Yemen. (2) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of amended Regulation (EEC) No 1432/92. (*) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89, in respect of a quantity of 50 000 tonnes of rye flour destined for all third countries . (4) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 55 000 tonnes of wheat flour destined for Egypt and Yemen. (*) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 100 000 tonnes of wheat flour and groats destined to other Third Countries. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).